                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TIFFANY MASTERSON, et al.,
                                                                                       Case No. 19-cv-01625-PJH
                                  8                    Plaintiffs,

                                  9             v.                                     ORDER DENYING IN PART AND
                                                                                       GRANTING IN PART COUNTY
                                  10     COUNTY OF ALAMEDA, et al.,                    DEFENDANTS' MOTION TO DISMISS
                                                                                       WITH LEAVE TO AMEND
                                  11                   Defendants.
                                                                                       Re: Dkt. No. 62
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants County of Alameda (“the County”), Gregory J. Ahern, Carol Burton,

                                  15   Bobbie Cook, Kim Curtis, Hayley Holland, Nicholas Lagorio, and Joshua Pape’s

                                  16   (together, the “County Defendants”) motion to dismiss came on for hearing before this

                                  17   court on November 20, 2019. Plaintiffs appeared through their counsel, Jamie Goldstein.

                                  18   Defendants appeared through their counsel, Denise Billups-Slone and Amy Rothman.

                                  19   Having read the papers filed by the parties and carefully considered their arguments and

                                  20   the relevant legal authority, and good cause appearing, the court hereby rules as follows,

                                  21   for the following reasons and for the reasons stated at the hearing.

                                  22                                        BACKGROUND

                                  23          This lawsuit is brought by the survivors of Logan Masterson (the “decedent”), who

                                  24   committed suicide while an inmate at the Santa Rita Jail. The court has previously

                                  25   recounted the factual allegations in some detail in an order granting an earlier motion to

                                  26   dismiss. See Dkt. 59.

                                  27          The decedent was arrested for “various charges” and brought to Santa Rita Jail on

                                  28   April 4, 2018. He was initially placed in a safety cell on suicide watch, but suicide watch
                                  1    was discontinued, and he was moved to an isolation cell. He remained in the isolation

                                  2    cell until his self-inflicted hanging death on April 6, 2018.

                                  3           Plaintiffs Tiffany Masterson (in her personal capacity, and as executor of

                                  4    decedent’s estate), and her minor children, Bentley, Bella, Hailey, and Chloe Masterson

                                  5    (through their respective guardians ad litem), assert eight claims against the County of

                                  6    Alameda; Sheriff Gregory Ahern; Deputy Nicholas Lagorio; Sergeant Joshua Pape; Carol

                                  7    Burton, Interim Director of the Alameda County Behavioral Health Care Services Agency

                                  8    (“BHCS”); Social Worker Kim Curtis; Therapist Hayley Holland; Therapist Bobbie Cook

                                  9    (Curtis, Holland, and Cook are the “BHCS Providers”); and the California Forensic

                                  10   Medical Group (“CFMG”) and three of its nurses, Savitha Quadros, Jane Mwangi, and

                                  11   Melynda Logan (the three nurses are the “CFMG Providers”). 1

                                  12          The operative causes of action asserted in the First Amended Complaint (“FAC”)
Northern District of California
 United States District Court




                                  13   are: (1) 42 U.S.C. § 1983, Failure to Provide Medical Care in Violation of the Fourteenth

                                  14   Amendment (alleged against all defendants); (2) 42 U.S.C. § 1983, Failure to Protect

                                  15   from Harm in Violation of the Fourteenth Amendment (alleged against all defendants);

                                  16   (3) 42 U.S.C. § 1983, Deprivation of Substantive Due Process in Violation of the First and

                                  17   Fourteenth Amendments (alleged against all defendants); (4) medical malpractice under

                                  18   California law (alleged against County, Burton, BHCS Providers, CFMG, CFMG

                                  19   Providers, and Doe defendants); (5) failure to furnish medical care under California law

                                  20   (alleged against County, Ahern, Burton, Curtis, Cook, Holland, Lagorio and Pape);

                                  21   (6) negligent supervision under California law (alleged against County, Ahern, CFMG,

                                  22   and Doe defendants); (7) wrongful death under Cal. Code Civ. Proc. § 377.60 (alleged

                                  23   against all defendants); and (8) negligence under California law (alleged against all

                                  24   defendants). See generally FAC, Dkt. 60.

                                  25          On August 30, 2019, the County Defendants moved to dismiss all claims to the

                                  26
                                  27   1
                                        This order does not address any claims asserted against any of the CFMG-related
                                  28   parties, as no motion is pending with respect to them.

                                                                                      2
                                  1    extent they are asserted against them, other than claims 4 and 7.

                                  2                                             DISCUSSION

                                  3    A.     Legal Standard

                                  4           A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims

                                  5    alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199–1200 (9th Cir. 2003).

                                  6    Under Federal Rule of Civil Procedure 8, which requires that a complaint include a “short

                                  7    and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

                                  8    P. 8(a)(2), a complaint may be dismissed under Rule 12(b)(6) if the plaintiff fails to state a

                                  9    cognizable legal theory, or has not alleged sufficient facts to support a cognizable legal

                                  10   theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013).

                                  11          While the court is to accept as true all the factual allegations in the complaint,

                                  12   legally conclusory statements, not supported by actual factual allegations, need not be
Northern District of California
 United States District Court




                                  13   accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer

                                  14   sufficient facts to state a claim for relief that is plausible on its face. Bell Atlantic Corp. v.

                                  15   Twombly, 550 U.S. 544, 555, 558–59 (2007).

                                  16          “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  17   the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  18   alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the court

                                  19   to infer more than the mere possibility of misconduct, the complaint has alleged—but it

                                  20   has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ.

                                  21   P. 8(a)(2)). Where dismissal is warranted, it is generally without prejudice, unless it is

                                  22   clear the complaint cannot be saved by any amendment. Sparling v. Daou, 411 F.3d

                                  23   1006, 1013 (9th Cir. 2005).

                                  24   B.     Analysis

                                  25          The present motion seeks to dismiss all claims as to the County Defendants, other

                                  26   than claims 4 and 7. The court addresses each.

                                  27          1.      Claims 1–3: 42 U.S.C. § 1983

                                  28          First, the County Defendants move to dismiss plaintiffs’ § 1983 claims as asserted
                                                                                       3
                                  1    against individuals Ahern and Burton in their official capacities as redundant. Second,

                                  2    the County Defendants move to dismiss plaintiffs’ § 1983 claims against the County and

                                  3    Ahern and Burton in their individual capacities, based on plaintiffs’ alleged failure to

                                  4    adequately plead that defendants are liable under Monell v. Dep't of Soc. Servs. of City of

                                  5    New York, 436 U.S. 658 (1978) for implementing impermissible policies or practices.

                                  6           First, plaintiffs consent to dismissal of their first, second, and third causes of action

                                  7    to the extent they are pled against Ahern and Burton in their official capacities. As such,

                                  8    those claims pled against Ahern and Burton in their official capacities are DISMISSED.

                                  9           Second, the court finds that plaintiffs’ amended complaint adequately pleads

                                  10   causes of action under § 1983 against the County, Ahern in his individual capacity, and

                                  11   Burton in her individual capacity based on the alleged policies and practices. E.g., FAC

                                  12   ¶¶ 43–86. With respect to Ahern and Burton, defendants are incorrect when they argue
Northern District of California
 United States District Court




                                  13   that supervisors cannot be liable under § 1983 unless they have direct, personal

                                  14   interaction with the plaintiff. See, e.g., Starr v. Baca, 652 F.3d 1202, 1207–08 (9th Cir.

                                  15   2011) (“a plaintiff may state a claim against a supervisor for deliberate indifference based

                                  16   upon the supervisor's knowledge of and acquiescence in unconstitutional conduct by his

                                  17   or her subordinates. . . . A supervisor can be liable in his individual capacity for his own

                                  18   culpable action or inaction in the training, supervision, or control of his subordinates; for

                                  19   his acquiescence in the constitutional deprivation; or for conduct that showed a reckless

                                  20   or callous indifference to the rights of others.”).

                                  21          2.     Claims 5, 6, and 8: Species of Negligence

                                  22          “[D]irect tort liability of public entities must be based on a specific statute declaring

                                  23   them to be liable, or at least creating some specific duty of care[.]” Eastburn v. Reg'l Fire

                                  24   Prot. Auth., 31 Cal. 4th 1175, 1183 (2003); accord Cal. Gov't Code § 815 (“Except as

                                  25   otherwise provided by statute . . . A public entity is not liable for an injury, whether such

                                  26   injury arises out of an act or omission of the public entity or a public employee or any

                                  27   other person.”).

                                  28          Of the three negligence causes of action brought against the County that are
                                                                                       4
                                  1    challenged here, only plaintiffs’ fifth claim—for failure to furnish or summon medical

                                  2    care—cites a statute allegedly creating a duty. See FAC ¶ 162. This failure is

                                  3    emblematic of plaintiffs’ more general failure to adequately plead their fifth, sixth, and

                                  4    eighth causes of action as distinct claims. For example, there is little indication as to

                                  5    which factual allegations support each claim, and therefore which actors are allegedly

                                  6    liable for each species of negligence (and for which actions). In short, in addition to

                                  7    inadequately pleading the necessary element of statutory duty for claims against a public

                                  8    entity, the claims lack sufficient clarity to put defendants on notice of what conduct each

                                  9    encompasses. (Relatedly, the court notes that plaintiffs have consented to dismissal of

                                  10   their eighth cause of action as alleged against Burton, Curtis, Holland, and Cook.)

                                  11          Defendants argue that plaintiffs are precluded from pleading alternative theories of

                                  12   liability based on a common set of facts because doing so is duplicative and improperly
Northern District of California
 United States District Court




                                  13   splits a claim. They argue that such alternative pleading constitutes improper claim-

                                  14   splitting, even though plaintiffs’ claims are asserted together as theories of liability in a

                                  15   single case. Defendants’ characterization of the claim-splitting doctrine is curious, and it

                                  16   is certainly unsupported by the authority they cite. This court will permit plaintiffs to plead

                                  17   theories of liability in the alternative at this stage of litigation.

                                  18          Accordingly, the court hereby DISMISSES plaintiffs’ fifth, sixth, and eighth causes

                                  19   of action as asserted against the County Defendants WITH LEAVE TO AMEND. 2

                                  20                                             CONCLUSION

                                  21          For the foregoing reasons, the court GRANTS defendants’ motion to dismiss

                                  22
                                       2
                                  23     All parties agree that, on amendment, plaintiffs will not seek punitive damages from the
                                       County. With respect to other defendants, the court notes that—contrary to defendants’
                                  24   arguments—“[i]n California, malice is the basis for assessing punitive damages for
                                       nonintentional conduct; that is, acts performed without intent to harm.” Ford Motor Co. v.
                                  25   Home Ins. Co., 116 Cal. App. 3d 374, 381 (1981) (“Nonintentional conduct comes within
                                       the definition of malicious acts punishable by the assessment of punitive damages when
                                  26   a party intentionally performs an act from which he knows, or should know, it is highly
                                       probable that harm will result.”); accord Angie M. v. Superior Court, 37 Cal. App. 4th
                                  27   1217, 1228 (1995) (“malice does not require actual intent to harm”); see also Taylor v.
                                       Superior Court, 24 Cal. 3d 890, 895–96 (1979); Angie M. v. Superior Court, 37 Cal. App.
                                  28   4th 1217, 1228 (1995); In re Yahoo! Inc. Customer Data Sec. Breach Litig., 313 F. Supp.
                                       3d 1113, 1149 (N.D. Cal. 2018).
                                                                                     5
                                  1    plaintiffs’ first, second, and third causes of action as asserted against Ahern and Burton

                                  2    in their official capacities, and DENIES defendants’ motion to dismiss plaintiffs’ first,

                                  3    second, and third causes of action as asserted against the County, Ahern in his individual

                                  4    capacity, and Burton in her individual capacity. The court GRANTS defendants’ motion

                                  5    to dismiss plaintiffs’ fifth, sixth, and eighth causes of action WITH LEAVE TO AMEND, to

                                  6    correct the deficiencies explained in this order. Plaintiffs shall file any amended pleading

                                  7    on or before January 10, 202. Defendants must answer on or before January 31, 2020.

                                  8           IT IS SO ORDERED.

                                  9    Dated: December 11, 2019

                                  10                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  11                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
